DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 03/15/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Claim 252 is objected to because of the following informalities:  line 1 “The intravaginal device of claim 1” needs to be corrected as claim 1 has been cancelled.  A suggested correction is -- The intravaginal device of claim 217--. Appropriate correction is required.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 242  rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends for the following reasons.  
First, the claim limitations reciting “or” are being broadly yet reasonably interpreted as reciting an optional term requiring just one of the limitations enumerated in the “or” encompassing group. 
Claim 220 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends as claim 220 is 
Claim 242 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends as claim 242 is attempting to further limit “electronic device” in base claim 241 which were reciting optionally i.e. not positively recited due to use of the term “or” in claim 241.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 218-220, 237-244, 245-246, 249-249 and 250 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 218 in each of option (d) and option (f), claim 220 in option (b)   recite the limitation "the sensor".  There is insufficient antecedent basis for this limitation in the claim.

Claim 237 in line 2, claim 245 line 2, claim 248 in lines 1-2, and claim 250 in line 2 recites “a female subject” which renders the claim unclear. More specifically, it is unclear as to whether “a female subject” in these claims is the same as, different than or in addition to that recited in claim 217 line 3 “a subject”. 
Dependent claims 219, 220, 238-244, 246, 249 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112 (b) issue in their respective base claims. Consequently, dependent claims 238-244, 246, 249 are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claim limitations reciting “or” are being broadly yet reasonably interpreted as requiring just one of the limitations enumerated in the “or” encompassing group. 
Claims 217-222, 224-231, 233-250, 252 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel; Adam Carlyn (Pub. No.: US 20150196802 A1, hereinafter referred to as “Siegel”)  in view of Runkewitz; Holger et al. (Pub. No.: US 20130237771 A1, hereinafter referred to as “Runkewitz”).
As per independent Claim 217, Siegel discloses an intravaginal device (Siegel in at least abstract, fig. 1, table 1, table 3, fig. 10, fig. 11, fig.14, [0002], [0007], [0016-0023], [0045-0048], [0053], [0055], [0057], [0059], [0075-0076], [0081], [0090-0091], [0094-0097], [0099], [0101], [0103-0112], [0115-0116], [0120], [0123-0124], [0126], [0131-0141], [0143], [0148], [0150], [0152] for example discloses relevant subject-matter. More specifically, Siegel in at least fig. 1, fig. 3, [0045-0046], [0058] for example discloses an intravaginal device. See at least [0058] “is inserted inside the vagina 210 of a user 135, e.g., for the purpose of measuring pelvic muscle exercise”) comprising:
a substantially ring-shaped form having an outer edge configured to contact a vaginal wall and an internal diameter sized to substantially circumferentially surround a cervix or a vaginal cuff of a subject (Siegel fig. 1, [0045], [0053], [0056], [0123] for example discloses a substantially ring-shaped form (ring, pessary, donut) having an outer edge configured to contact the vaginal wall and an internal diameter sized to substantially circumferentially surround a cervix or a vaginal cuff. See Siegel at least [0053] “device described herein may have any suitable shape … device may have a curved shape or a ring shape. Other shapes are also possible, so long as the device enables sensing of the contraction/relaxation of pelvic floor muscles by the sensor(s), while allowing the device to be maintained in the human body during 
a plurality of accelerometers (Siegel at least [0059] for example discloses a plurality of accelerometers. See at least [0059] “Sensors…includes one or more sensors and that are used to detect contraction or relaxation of pelvic or other muscle movement in the urogenital area, ultimately to measure or record strength, frequency, position, or other characteristics. These sensors may take the form of … several … accelerometers”)
a tether attached to the substantially ring-shaped form (Siegel fig. 1, fig. 11A-11F, [0047], [0065], [0081], [0123-0124] for  example discloses a tether attached to the substantially ring-shaped form. Here, recited “tether” is represented by Siegel “portion of the device may extend outside of the body” and ““"exterior" portion of a device” and “external portion of the device include a loop, tab, string, block, shield, or clip”. See at least [0123] “the device may take the shape or include a part that has the shape of a pessary, such as a ring pessary…a portion of the device may extend outside of the body (e.g., for easy insertion/removal, or to house the antenna as described in FIG. 11).”; [0124] “"exterior" portion of a device. Different potential manifestations of the external portion of the device include a loop, tab, string, block, shield, or clip.”), 
Siegel does not explicitly disclose tether comprises a plurality of sensors feature.


A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of [a] getting vaginal parameter measurement along the tether portion that is inside the vagina as well (Runkewitz, [0004]) when at least 90% or 100%, of the entire volume of the intravaginal device including the body portion and any handle that may be present is inserted into the body of a user during use of the device as disclosed by Siegel. Another advantage would be to  measure force level and additionally, through the use of 

As per dependent Claim 218, the combination of Siegel and Runkewitz as a whole further discloses  intravaginal device, wherein the intravaginal device further comprises one or more of:  a)    a microcontroller configured within the substantially ring-shaped form for receiving and non-transiently storing data from the accelerometers (Siegel in at least [0047], [0059], fig. 1, microprocessor 75, “plurality of accelerometers”); b) a transmitter and receiver within the substantially ring-shaped form for communicating wirelessly with an electronic device (Siegel in at least fig. 1, [0047], [0097] for example discloses antenna transmits to smartphone 95); c)    a transmitter and receiver located in an external housing connected to the intravaginal device by a detachable cable (Siegel in at least fig. 1, [0047], [0096] for example discloses USB cable transmits to smartphone 95); d)    a power source connected to the sensor (Siegel in at least [0057], [0099]); e)    a Bluetooth or Wi-Fi enabled device configured for use with the transmitter and receiver (Siegel in at least [0097], [0131]); and f)    a detachable cable connected to the sensor (Siegel in at least [0096]).

As per dependent Claim 219, the combination of Siegel and Runkewitz as a whole further discloses  intravaginal device wherein the intravaginal device comprises the electronic device and wherein the electronic device: a)    is a computer, tablet, or smartphone (Siegel in at least [0131]); b)    receives or processes data measured by the accelerometers (Siegel in at least 

As per dependent Claim 220, the combination of Siegel and Runkewitz as a whole further discloses intravaginal device, wherein the intravaginal device comprises the detachable cable (Siegel in at least [0096]) and wherein the detachable cable is configured to: a)    connect the intravaginal device to an electronic device (Siegel in at least [0096]); b)    connect the sensor to the power source (Siegel in at least [0096], [0099], [0101]); or c)    assist in the removal of the intravaginal device (Siegel in at least [0096], [0106]).

As per dependent Claim 221, the combination of Siegel and Runkewitz as a whole further discloses  intravaginal device, wherein the accelerometers are  configured to detect a pelvic floor lift or a pelvic floor relaxation (Siegel in at least [0048], [0053], [0059]).

As per dependent Claim 222, the combination of Siegel and Runkewitz as a whole further discloses  intravaginal device wherein the intravaginal device comprises at least one sensor is selected from the group consisting of a movement sensor, accelerometer, gyroscope, micro-electro-mechanical (MEM) sensor, G-sensor, tilt sensor, rotation sensor, a light detecting sensor, such as a light detecting and ranging (LiDAR) sensor, and electrical impedance myography (EIM) sensor (Siegel in at least [0059]).

As per dependent Claim 224, the combination of Siegel and Runkewitz as a whole further discloses  intravaginal device, further comprising: a)    at least one additional sensor within the substantially ring-shaped form or tether selected from the group consisting of a pressure sensor, a muscle quality sensor, a muscle strength sensor, a pH sensor, a humidity sensor, a temperature sensor, a hormone sensor, and a toxin sensor; or b)    a permeable or semi-permeable membrane, a mesh, or a perforated barrier (Siegel in at least [0059] for example discloses at least one additional sensor within the substantially ring-shaped form selected from the group consisting of a pressure sensor, a muscle quality sensor, a muscle strength sensor, a pH sensor, a humidity sensor, a temperature sensor, a hormone sensor, and a toxin sensor).

As per dependent Claim 225, the combination of Siegel and Runkewitz as a whole further discloses intravaginal device further comprising a sensory output component within the substantially ring-shaped form for providing biofeedback to the subject (Siegel in at least [0059], [0090-0091]).

As per dependent Claim 226, the combination of Siegel and Runkewitz as a whole further discloses intravaginal device wherein the biofeedback relates to at least one performance metric as measured by the  accelerometers  or wherein the sensory output component is configured to produce a visual, vibrational, or auditory signal as the biofeedback (Siegel in at least [0059], [0090-0091], [0094], [0141], [0150-0151] for example discloses wherein the biofeedback relates to at least one performance metric as measured by the  accelerometers  or wherein the sensory output component is configured to produce a visual, vibrational, or auditory signal as the biofeedback).

As per dependent Claim 227, the combination of Siegel and Runkewitz as a whole further discloses intravaginal device wherein the biofeedback relates to the at least one performance metric and wherein the performance metric is: a)  proper execution of a pelvic floor lift or a pelvic floor relaxation; b)    duration of time in which the intravaginal device has been in use; or c) c) selected from a measurement of pressure, muscle quality, muscle strength, humidity, temperature, a hormone level, a toxin level, or pH (Siegel in at least [0059], [0090-0091], [0094], [0141], [0150-0151] for example discloses wherein the performance metric is: a)    proper execution of a pelvic floor lift or a pelvic floor relaxation;b) duration of time in which the intravaginal device has been in use; or c) selected from a measurement of pressure, muscle quality, muscle strength, humidity, temperature, a hormone level, a toxin level, or pH).

As per dependent Claim 228, the disclosure of the combination of Siegel and Runkewitz as a whole makes obvious intravaginal device wherein the substantially ring-shaped form is cup-shaped, comprises a non-continuous ring or is a horseshoe form (Siegel in at least [0053] for example discloses  a device may have any suitable shape so long as the device enables sensing of the contraction/relaxation of pelvic floor muscles by the sensor(s) and in [0123] for example discloses the device may take the shape or include a part that has the shape of a pessary, such as a ring pessary, … a dish pessary… a Gehrung pessary. Examiner notes that “Gehrung pessary” is in horseshoe form when viewed axially i.e. depending on viewing point of reference. Further “a dish pessary” is cup-shaped depending on viewing point of reference and Siegel disclosure of  “any suitable shape so long as the device enables sensing of the 

As per dependent Claim 229, The combination of Siegel and Runkewitz as a whole further discloses intravaginal device, wherein the intravaginal device has a diameter of about 20 mm to about 80 mm, about 55 mm to about 75 mm, or about 22 mm to about 30 mm or wherein the intravaginal device has  a thickness of about 0.1 mm to about 1 mm (Siegel in at least [0118-0119] for example discloses wherein the intravaginal device has a diameter of about 20 mm to about 80 mm, about 55 mm to about 75 mm, or about 22 mm to about 30 mm or wherein the intravaginal device has  a thickness of about 0.1 mm to about 1 mm).

As per dependent Claim 230, The combination of Siegel and Runkewitz as a whole further discloses intravaginal device further comprising at least one feature stabilizing, orienting, or positioning the intravaginal device within the body of the subject, wherein, the feature is selected from the group consisting of a coating, a protrusion, and a texture (Siegel in at least [0115]).

As per dependent Claim 231, The combination of Siegel and Runkewitz as a whole further discloses intravaginal device wherein the intravaginal device is made from a flexible, biocompatible material selected from the group consisting of a thermoplastic elastomer, an ethylene-vinyl acetate (EVA) copolymer, a fluorocarbon-based polymer, a hydrogel, a hydrophilic elastomer, a latex polymer, a low-melting point wax, a neoprene rubber, a nitrile rubber, a non-swellable elastomer, a drug permeable elastomer, a poly(isobutylene) copolymer, a 

As per dependent Claim 233, the combination of Siegel and Runkewitz as a whole further discloses intravaginal device, wherein the intravaginal device: a)    is configured to notify the subject when to remove the intravaginal device; or b)    comprises or is configured to administer at least one pharmaceutical agent (Siegel in at least [0090-0091] for example discloses wherein the intravaginal device: is configured to notify the subject when to remove the intravaginal device from the subject. Runkewitz in at least [0044], [0058] for example disclose is configured to administer at least one pharmaceutical agent/drug release).

As per dependent Claim 234, the combination of Siegel and Runkewitz as a whole further discloses intravaginal device wherein the intravaginal device comprises the at least one pharmaceutical agent (Runkewitz in at least [0044], [0058]) and wherein the pharmaceutical agent is: a)    evenly distributed throughout the material comprising the main body or the tether of the intravaginal device; b)    is applied to a surface of the main body or tether of the intravaginal device as a coating, layer, or gel; or c)    is selected from the group consisting of a muscarinic receptor agonist, a anticholinesterase inhibitor, an alpha-adrenergic agonist, an alpha-adrenergic antagonist, a beta-adrenoceptor agonist, an anticholinergic agent, an antispasmodic agent, an antidepressant, a hormone, such as a vasopressin, a toxin, such as a botulinum toxin, a muscle relaxant, a muscle stimulant, an agent that prevents muscle mass loss, a microbicide, a contraceptive agent, an estrogen receptor modulator, an antiviral agent, an antibacterial agent, an anticancer agent, a therapeutic peptide or protein, a benzodiazepine, and an analgesic (Runkewitz in at least [0044], [0058] for example disclose ring pessary 20 may additionally contain a compound or substance that is released into the vagina or a drug release system can also be implemented in the pessary).

As per dependent Claim 235, the combination of Siegel and Runkewitz as a whole further discloses intravaginal device wherein the intravaginal device further  comprises at least one inner core, reservoir, or other delivery module within the main body or the tether of the intravaginal device;  wherein the inner core, reservoir, or other delivery module comprises  at least one pharmaceutical agent (Runkewitz in at least [0044], [0058] for example disclose ring pessary 20 may additionally contain a compound or substance that is released into the vagina or a drug release system can also be implemented in the pessary).

As per dependent Claim 236, the combination of Siegel and Runkewitz as a whole further discloses intravaginal device, wherein the intravaginal device is configured to treat, or inhibit or reduce the development or progression of, a pelvic floor disorder in the subject, wherein the pelvic floor disorder is selected from the group consisting of urinary incontinence, stress urinary incontinence, urge incontinence, mixed stress and urge urinary incontinence, fecal incontinence, pelvic organ prolapse, pelvic pain, sexual dysfunction, weak or impaired pelvic floor muscle function, post-labor issues or damage, pain or incontinence caused by damage to a lumbosacral nerve, nonrelaxing pelvic floor dysfunction, and vaginismus (Siegel in at least table 1 and [0045]).

As per dependent Claim 237, the combination of Siegel and Runkewitz as a whole further discloses a method of treating, or inhibiting or reducing the development or progression of, a pelvic floor disorder in a female subject (Siegel, fig. 3, table 1, [0150], [0153]) comprising inserting the intravaginal device of claim 217 into the vagina of the subject (Siegel, fig. 3, [0150]) and monitoring the engagement of, or relaxation of, a pelvic floor muscle of the subject with the intravaginal device (Siegel, [0150]), wherein the treatment reduces a frequency of occurrence or severity of at least one symptom of the pelvic floor disorder (Siegel, table 1 “conditions treatable through pelvic muscle exercise” includes conditions such as incontinence, vaginal/pelvic prolapse. See Siegel at least [0150] “the device …can be used for the diagnosis and treatment of urinary incontinence and other conditions described in TABLE 1. In one potential use of the device, the body portion (and/or structural manifold), or part of the body portion (and/or structural manifold) is inserted into the vagina, which brings the sensors in 

As per dependent Claim 238, the combination of Siegel and Runkewitz as a whole further discloses method further comprising releasing at least one pharmaceutical agent useful in treating the pelvic floor disorder or the symptoms thereof from the intravaginal device(Runkewitz in at least [0044], [0058] for example disclose releasing at least one pharmaceutical agent useful in treating the pelvic floor disorder or the symptoms thereof from the intravaginal device/pessary).

As per dependent Claim 239, the combination of Siegel and Runkewitz as a whole further discloses method wherein the at least one pharmaceutical agent: a)    is selected from the group consisting of a muscarinic receptor agonist, a anticholinesterase inhibitor, an alpha-

As per dependent Claim 240, the combination of Siegel and Runkewitz as a whole further discloses method wherein: a)    the pelvic floor disorder is selected from the group consisting of urinary incontinence, stress urinary incontinence, urge incontinence, mixed stress and urge urinary incontinence, fecal incontinence, coital incontinence, pelvic organ prolapse, pelvic pain, sexual dysfunction, weak or impaired pelvic floor muscle function, post-labor issues or damage, pain and/or incontinence caused by damage to a lumbosacral nerve, muscle pain, nonrelaxing pelvic floor dysfunction, and vaginismus; b)    the at least one symptom of pelvic floor disorder is selected from the group consisting of muscle tone, muscle strength, bladder leakage, fecal leakage, pain, frequency, and urgency; c)    the monitoring is performed more than once during a treatment period; and/or d)    the method further comprises performing a treatment program (Siegel in at least table 1 and [0045] (a) and/or (b).  Siegel in at least [0133-0141] discloses (c). Siegel in at least [0007], [0150] discloses (d))

As per dependent Claim 241, the combination of Siegel and Runkewitz as a whole further discloses method wherein the monitoring is performed more than once during the treatment period and wherein the method further comprises performing the treatment program, wherein: a)    the intravaginal device remains inside the subject during the treatment period; b)    the treatment period is about one week to about three months or about 2 weeks to about 8 weeks; c)    the treatment program comprises performing a series of one or more pelvic floor lifts or relaxations; d)    the treatment program is performed at least once per day, twice per day, or three times per day; e)    the treatment program is determined by, or evaluated by, a medical practitioner; f)    the treatment program is determined by the subject; or g)    during the treatment program, the subject engages a user interface of an electronic device that is connected to the intravaginal device and is programmed to display data or instructions for using the intravaginal device (Siegel in at least [0133-0141] discloses (a). Siegel in at least [0007] discloses (b), (d), (e), (f). Siegel in at least [0007], [0150] discloses (c). Siegel in at least [0057], [0133], [0150] discloses (g)).

As per dependent Claim 242, the combination of Siegel and Runkewitz as a whole further discloses method wherein the treatment program comprises performing the series of one or more pelvic floor lifts or relaxations and wherein: a)    each series occurs in about 1 second to about 10 minutes; b)    the series is repeated five times, wherein the series comprises performing the pelvic floor lifts  or relaxations for 15 seconds and then resting for 15 seconds; c)    the series occurs in about 2.5 minutes; d)    the electronic device is connected to the intravaginal device, and wherein the electronic device provides instructions via the user interface that coach the subject through the treatment program; e)    the electronic device is connected to the intravaginal 

As per dependent Claim 243, the combination of Siegel and Runkewitz as a whole further discloses method wherein the intravaginal device is configured to administer the at least one pharmaceutical agent continuously, periodically, in response to a change in the condition of the vagina, in response to sensor data obtained by the intravaginal device, or in response to a delivery command from the user ( Runkewitz in at least [0058] for example discloses “other measurement units 10 can be provided. It is also possible to use a drug dispensing system … in addition to, the measurement unit … An electronically controlled drug release system can also be implemented in the pessary of the claimed invention.”).

As per dependent Claim 244, the combination of Siegel and Runkewitz as a whole further discloses method wherein the intravaginal device comprises: a)   at least one delivery module or component, inner core, reservoir, coating layer, or gel, that comprises and is configured to administer a therapeutically effective amount of the at least one pharmaceutical agent to the subject during a treatment period; or b)    comprises at least one sensor selected from the group consisting of a movement sensor, gyroscope, micro-electro-mechanical system (MEMs) sensor, G-sensor, tilt sensor, rotation sensor, a light detecting sensor, such as a light detecting and ranging (LiDAR) sensor, and electrical impedance myography (EIM) sensor, a pressure sensor, a pH sensor, a humidity sensor, a temperature sensor, a hormone sensor, and a toxin sensor (Runkewitz in at least [0044], [0058] “drug/therapeutic” agent is released into the vagina by pessary/intravaginal device dispensing system and Runkewitz [0037] “The measurement unit 10 … includes a sensor, a transmitter unit, and an optional memory and/or energy source for measuring, storing, and transmitting at least one parameter measured in the vaginal channel. The electronic components that can be used in such a measurement unit of a ring pessary are known in the art, for example from DE 199 43 456 and DE 1030450282, the contents of which are incorporated herein by reference. The at least one parameter can include one or more of temperature, LH concentration, pH value, density of vaginal secretion, and other parameters. The apparatus 2 enables the measurement of these parameters directly in the vaginal”).

As per dependent Claim 245, the combination of Siegel and Runkewitz as a whole further discloses a method of calibrating an intravaginal device for treating, or inhibiting or reducing the development or progression of, a pelvic floor disorder in a female subject (Siegel in 

As per dependent Claim 246, The combination of Siegel and Runkewitz as a whole further discloses method wherein the at least one performance metric of the engagement of, or relaxation of, a pelvic floor muscle of the subject or the at least one characteristic of the pelvic floor disorder is selected from the group consisting of the maximum number of pelvic floor lifts or the maximum number of pelvic floor relaxations performed, the maximum strength of a pelvic floor lift or a pelvic floor relaxation performed, and muscle quality, muscle strength, or vaginal pH (Siegel in at least [0075-0076]).

As per dependent Claim 247, The combination of Siegel and Runkewitz as a whole further discloses a system comprising the intravaginal device of claim 217 (see Claim 217 analysis above)  and one or more of: a)    a transmitter and receiver; b)    a detachable cable; c)    a tool for insertion of the intravaginal device; d)    an electronic device; e)    a database;and f)    a user interface (Siegel in at least [0095-0096], [0047], [0131], [0148], [0057], [0133]).

As per dependent Claim 248, The combination of Siegel and Runkewitz as a whole further discloses a kit for treating or reducing the progression of a pelvic floor disorder in a female subject comprising the intravaginal device of claim 217 (see Claim 217 analysis above)  or a system comprising the intravaginal device and one or more of a transmitter and receiver, a detachable cable, a tool for insertion of the intravaginal device, an electronic device, a database, and a user interface, and instructions for use thereof (Siegel in at least [0150]  for example discloses a kit for treating or reducing the progression of a pelvic floor disorder in a female subject comprising the intravaginal device of claim 217 and instructions for use thereof. Siegel in at least [0095-0096], [0047], [0131], [0148], [0057], [0133] for example discloses a system comprising the intravaginal device and one or more of a transmitter and receiver, a detachable cable, a tool for insertion of the intravaginal device, an electronic device, a database, and a user interface).

As per dependent Claim 249, The combination of Siegel and Runkewitz as a whole further discloses kit further comprising one or more of a lubricant, a biomaterial, and a pharmaceutical agent (Runkewitz in at least [0044], [0058] for example disclose ring pessary 

As per dependent Claim 250, the combination of Siegel and Runkewitz as a whole further discloses a method of monitoring the health or safety status of the urogenital system or pelvic floor in a female subject (Siegel in at least [0045]) comprising:
a)    inserting the intravaginal device of claim 217 (see Claim 217 analysis above) into the vagina of the subject (Siegel in at least [0150]);
b)    calibrating the intravaginal device by monitoring the engagement of, or relaxation of, a pelvic floor muscle or monitoring at least one characteristic of the urogenital system of the subject with the intravaginal device over a calibration period (Siegel in at least [0075-0076]);
d)    monitoring the engagement of, or relaxation of, a pelvic floor muscle or monitoring at least one characteristic of the urogenital system of the subject during the performance of her daily activities with the intravaginal device (Siegel in at least [0133-0140]);
Siegel does not explicitly disclose using the data collected over the calibration period to calculate a safety score for at least one performance metric of the engagement of, or relaxation of, a pelvic floor muscle of the subject or at least one characteristic of the urogenital system of the subject; providing feedback to the subject in substantially real-time upon the performance of an activity or upon the detection of a characteristic that exceeds the established safety score or that alters her urogenital system or pelvic floor health. However, Siegel’s disclosure in at least [0090], [0091], [0141], [0150] of feedback makes obvious (c) using the data collected over the calibration period to calculate a safety score for at least one performance metric of the engagement of, or relaxation of, a pelvic floor muscle of the subject or at least one characteristic 

As per dependent Claim 252, the combination of Siegel and Runkewitz as a whole further discloses  intravaginal device wherein the device comprises a plurality of accelerometers positioned throughout the substantially ring-shaped form(Siegel fig. 1, [0047], [0059],  [0123] for  example discloses the device comprises a plurality of accelerometers (Siegel [0059])  positioned throughout the substantially ring-shaped form (Siegel [0123]). See at least [0123] “the device may take the shape or include a part that has the shape of a pessary, such as a ring pessary, a donut pessary, a dish pessary… sensor(s) used for tracking muscle contraction may be placed in the area of the pessary for measurement of pelvic muscle contraction…the sensors may be placed in the external portion of the ring for close contact with surrounding fascia, or in an additional part of the device that extends through the vagina that is closer in proximity to pelvic muscles such as the levator ani muscles.”; [0059] “Sensors…includes one or more sensors and that are used to detect contraction or relaxation of pelvic or other muscle movement .
Claim 223 is rejected under 35 U.S.C. 103(a) as being unpatentable over Siegel in view of  Runkewitz and further in view of Rosenshein; Beth (Pub. No.: US 20150282763 A1, hereinafter referred to as “Rosenshein”).
As per dependent Claim 223, the combination of Siegel and Runkewitz as a whole discloses the intravaginal device of claim 222 (see Claim 222 analysis above).
The combination of Siegel and Runkewitz as a whole does not explicitly disclose three axis accelerometers.
In an analogous, intravaginal device field of endeavor, however, Rosenshein discloses  intravaginal device (Rosenshein in at least abstract, fig. 1-2, [0002], [0035-0037], [0039], [0048-0052], [0058-0059], [0063-0064], [0066] for example discloses relevant subject-matter. More specifically, Rosenshein in at least fig. 1-2, [0035], [0037], [0039] for example discloses an intravaginal device 10), wherein: a)  the light detecting sensor is a light detecting and ranging (LiDAR) sensor;  b)    the gyroscope is a multiple-axis gyroscope; or c)    the EIM sensor is a localized biological transfer impedance (LBTI) sensor (Rosenshein in at least fig. 1, fig. 2, [0037], [0039] “three axis accelerometers 80”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accelerometer sensor of  intravaginal device as taught by Siegel and as modified by Runkewitz, with the three axis accelerometers, as taught by Rosenshein. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of generating a motion output that defines a vector .

Claims 232 and 251  is rejected under 35 U.S.C. 103(a) as being unpatentable over Siegel in view of  Runkewitz and further in view of Georg Ljung Karl Richard (Pub. No.: US 2830582 A, hereinafter referred to as “Ljung”).
As per dependent Claim 232, the combination of Siegel and Runkewitz as a whole discloses the intravaginal device of claim 217 (see Claim 217 analysis above).
The combination of Siegel and Runkewitz as a whole does not explicitly disclose insertion tool.
In an analogous, intravaginal device field of endeavor, however , Ljung discloses the intravaginal device (Ljung fig. 1-7, col. 1 lines 47-70 for example discloses intravaginal device), wherein the intravaginal device is configured for use with a tool for insertion, wherein, the tool for insertion is capable of deforming the intravaginal device  or deploying the intravaginal device within the vagina of the subject and at an orientation substantially parallel to a surface of the upper vagina adjacent to the pelvic floor (Ljung in at least fig. 1-7, col. 1 lines 47-70 for example discloses wherein the intravaginal device is configured for use with a tool for insertion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intravaginal device system as taught by Siegel and as modified by Runkewitz, by further including intravaginal device insertion tool, as taught by Ljung. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of facilitating easy insertion of the intravaginal device (Ljung, Col. 1).

As per dependent Claim 251, the combination of Siegel and Runkewitz as a whole discloses the intravaginal device of claim 217 (see Claim 217 analysis above).
The combination of Siegel and Runkewitz as a whole does not explicitly disclose an insertion tool.
In an analogous, intravaginal device field of endeavor, however, Ljung discloses an insertion tool comprising an upper body and a lower body, wherein the upper body and lower body are configured to detachably engage with the intravaginal device(Ljung in at least col 1, lines 47-70, fig 1-7, upper projection 3 and recess 2 and lower lugs 4 detachably engage the bead 18 of the pessary which reads on limitation as explicitly, positively and specifically recited by the Applicants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intravaginal device system as taught by Siegel and as modified by Runkewitz, by further including intravaginal device insertion tool, as taught by Ljung. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of facilitating easy insertion of the intravaginal device (Ljung, Col. 1).
Response to Amendment
 According to the Amendment, filed 03/15/2021, the status of the claims is as follows:
Claims 217-224, 226-246, 249, 250 are currently amended; 
Claims 225, 247, 248, 251 are previously presented;
Claim 252 is new; and
Claims 1-216 are cancelled.
The Specification/Drawings has been amended in view of the Amendment, filed 03/15/2021.  No new matter was introduced.
By the current amendment, as a result, claims 217-252 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Pages 12-14 of Applicant’s Amendment dated  03/15/2021
[A]: The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  12/14/2020: [1]  The objection to Specification/Drawings is withdrawn in view of the amendment and arguments, filed 03/15/2021; [2] The objection to claims is withdrawn in view of the amendment and arguments, filed 03/15/2021; [3]  The 35 U.S.C. 112(a), rejections to claim 244 as raised in Office Action dated  12/14/2020 paras. [14-15] is withdrawn in view of the amendment, filed 03/15/2021; [4]  The 35 U.S.C. 112(d), rejections to claims as raised in Office Action dated  12/14/2020 paras. [19-24], [27] is withdrawn in view of the amendment, filed 03/15/2021; [5] The 35 U.S.C. 112(d), rejections to claim 242 as raised in Office Action dated  12/14/2020 paras. [25] with respect to the term “series” is withdrawn in view of the amendment, filed 03/15/2021; [6] The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  12/14/2020 paras. [30-33], [35], [37], [40-43] are withdrawn in view of the amendment, filed 03/15/2021.
[B]: The Examiner disagrees with the Applicant, and in light of the amendments/arguments, maintains the following non prior art related objections/rejections raised in Office Action dated  12/14/2020: [1]   The 35 U.S.C. 112(d), rejections to claim 242 as raised 
Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 14-15 of Applicant’s Amendment dated  03/15/2021 where Applicant’s’ remarks inter alia that: 
[A] Rejections under 35 U.S.C. § 102(a)(1): The Office rejects claims 217-222, 224-227, 229-231,233, 236, and 245-248 for lack of novelty over Siegel. Applicant respectfully disagrees with this rejection as applied to present independent claim 217 and its dependent claims.

[B] Independent claim 217, as presently amended, recites: An intravaginal device comprising a substantially ring-shaped form having an outer edge configured to contact a vaginal wall and an internal diameter sized to substantially circumferentially surround a cervix or a vaginal cuff of a subject and a tether attached to the substantially ring-shaped form, wherein the tether comprises a plurality of accelerometers positioned along a length of the tether.

[C]By contrast, Siegel describes an intravaginal device that may have a “ring shape” ( [0053]), yet Siegel fails to teach an intravaginal device with a substantially ring-shaped form and a tether attached thereto, in which the tether contains a plurality of accelerometers positioned along a length thereof. Siegel fails to teach that the cable, tab, or loop includes a sensor, much less a plurality of accelerometers that are positioned within the cable, tab, or loop.

[D] Thus, Siegel fails to teach each element of present independent claim 217. Applicant respectfully requests that this rejection be withdrawn.



Siegel in at least [0056] discloses that “all or a portion of a device may be inserted into a user's body during use… the device is designed such that … at least 90% or 100%, of the entire volume of the device (e.g., including the body portion and any handle that may be present) is inserted into the body of a user during use of the device”  in [0065] discloses “the number and 
A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of [a] getting vaginal parameter measurement along the tether portion that is inside the vagina as well (Runkewitz, [0004]) when at least 90% or 100%, of the entire volume of the intravaginal device including the body portion and any handle that may be present is inserted into the body of a user during use of the device as disclosed by Siegel. Another advantage would be to measure force level and additionally, through the use of multiple signals (from one or several sensors), measure the force of the muscles at different locations and from different directions in/on the body, and hence, measure a force or pressure "profile" of the user which may be used to provide information on whether a user is exercising with appropriate intensity and appropriate form of exercise (Siegel, [0065]).

Please see detailed claim 217 interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above.
Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 14-15 of Applicant’s Amendment dated  03/15/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of Dependent Claims 218-252.
[A] Siegel fails to teach each element of present independent claim 217 and its dependent claims. Applicant respectfully requests that this rejection be withdrawn.

[B] Siegel fails to teach or suggest the intravaginal device of present independent claim 217, for the reasons discuss above. Consequently, Siegel also fails to teach or suggest the use of the claimed intravaginal device, as is recited in claim 250, which incorporates all of the limitations of present claim 217 by reference. For this reason, Siegel fails to teach or suggest the method of present claim 250. This rejection should be withdrawn.

[C] The deficiencies of Siegel are discussed above. None of Rosenshein, Ljung, and Mitchnick describe an intravaginal device containing a tether. Consequently, no combination of Siegel and Rosenshein, Ljung, and Mitchnick teaches or suggests each of the features of the intravaginal device of present independent claim 217. Each of claims 223, 228, 232, 234, 235, 237-244, 249, and 251 depend from, and incorporate by reference the limitations of, present independent claim 217. Thus, each of claims 223, 228, 232, 234, 235,


Applicant’s arguments 32[A-C] with respect to dependent claims 218-252 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) 
Conclusion
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are 

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/            Examiner, Art Unit 3791                                                                                                                                                                                            May 21, 2021